     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 1 of 30


 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     AL HENRY ALLEN,                                    No. 2:20-cv-00997 KJM GGH P
12
                        Petitioner,
13
             v.                                         FINDINGS AND RECOMMENDATIONS
14
     CDCR,
15
                        Respondent.
16

17

18   Introduction and Summary

19           Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

20   pursuant to 28 U.S.C. § 2254. The matter was referred to the United States Magistrate Judge

21   pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302(c).

22           The tragic setting for this gang inspired slaying was well put by Presiding Justice Raye of

23   the Third District Court of Appeal, and is worth repeating here:

24                  The criminal law has special rules for teenagers who are gang
                    members and even for their friends who hang with them. Sadly,
25                  gang culture and guns is a deadly combination often claiming
                    young lives and, as here, the lives of those who are not gang
26                  members. There is no evidence that defendants Al Henry Allen,
                    Brandon Marcel Washington, or Jahmal Vance Dawson went to a
27                  high school graduation party held in a hotel across from a police
                    station in an area of Elk Grove that was not claimed by any gang
28                  intending to encounter, let alone shoot and kill, D’Andre Blackwell,
                                                      1
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 2 of 30


 1                  who was not a gang member but had the misfortune of being with
                    two of his friends who were. Having been instructed on the
 2                  sociology and psychology of gang members during a particularly
                    violent period of time in south Sacramento by a gang expert and on
 3                  the law of aiding and abetting and the natural and probable
                    consequences doctrine by the trial court following a joint trial, a
 4                  jury convicted Allen, the shooter, of second degree murder and
                    attempted murder with various enhancements and Washington and
 5                  Dawson of assault with a deadly weapon and a gang enhancement.
 6   People v. Allen, No. C074260, 2019 WL 4783953, at *1 (Cal. Ct. App. Oct. 1, 2019)

 7          Ultimately, the attempted murder charge was reversed, but petitioner remained convicted

 8   of murder. The sole issue in this habeas action is whether the reading at trial of an important eye

 9   witness’ preliminary hearing testimony, which identified petitioner as the shooter, violated the

10   Confrontation Clause of the Sixth Amendment. This issue was exhaustively analyzed by the

11   Court of Appeal. It’s decision to find no violation is more than AEDPA reasonable, and the

12   petition should accordingly be denied.

13   The Antiterrorism and Effective Death Penalty Act of 1996 Standards

14          1. Legal Standards

15          The statutory limitations of the power of federal courts to issue habeas corpus relief for

16   persons in state custody is provided by 28 U.S.C. § 2254, as amended by the Antiterrorism and

17   Effective Death Penalty Act of 1996 (“AEDPA”). The text of § 2254(d) provides:

18                  An application for a writ of habeas corpus on behalf of a person in
                    custody pursuant to the judgment of a State court shall not be
19                  granted with respect to any claim that was adjudicated on the merits
                    in State court proceedings unless the adjudication of the claim—
20
                            (1) resulted in a decision that was contrary to, or involved
21                          an unreasonable application of, clearly established Federal
                            law, as determined by the Supreme Court of the United
22                          States; or
23                          (2) resulted in a decision that was based on an unreasonable
                            determination of the facts in light of the evidence presented
24                          in the State court proceeding.
25          For purposes of applying § 2254(d)(1), clearly established federal law consists of holdings

26   of the United States Supreme Court at the time of the last reasoned state court decision.

27   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 565 U.S. 34,

28   39 (2011)); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v. Taylor, 529
                                                      2
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 3 of 30


 1   U.S. 362, 405-406 (2000)). Circuit precedent may not be “used to refine or sharpen a general
 2   principle of Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has
 3   not announced.” Marshall v. Rodgers, 569 U.S. 58, 63-64 (2013) (citing Parker v. Matthews, 567
 4   U.S. 37, 48 (2012)). Nor may it be used to “determine whether a particular rule of law is so
 5   widely accepted among the Federal Circuits that it would, if presented to th[e] [Supreme] Court,
 6   be accepted as correct. Id.
 7          A state court decision is “contrary to” clearly established federal law if it applies a rule
 8   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court
 9   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003).
10   Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court may grant the
11   writ if the state court identifies the correct governing legal principle from the Supreme Court’s
12   decisions, but unreasonably applies that principle to the facts of the prisoner’s case. Lockyer v.
13   Andrade, 538 U.S. 63, 75 (2003); Chia v. Cambra, 360 F.3d 997, 1002 (9th Cir. 2004). In this
14   regard, a federal habeas court “may not issue the writ simply because that court concludes in its
15   independent judgment that the relevant state-court decision applied clearly established federal law
16   erroneously or incorrectly. Rather, that application must also be unreasonable.” Williams, supra,
17   529 U.S. at 412. See also Lockyer, supra, 538 U.S. at 75 (it is “not enough that a federal habeas
18   court, ‘in its independent review of the legal question,’ is left with a ‘firm conviction’ that the
19   state court was ‘erroneous.’ ”) “A state court’s determination that a claim lacks merit precludes
20   federal habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state
21   court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v.
22   Alvarado, 541 U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus
23   from a federal court, a state prisoner must show that the state court’s ruling on the claim being
24   presented in federal court was so lacking in justification that there was an error well understood
25   and comprehended in existing law beyond any possibility for fairminded disagreement.”
26   Harrington, 562 U.S. at 103.
27          The court looks to the last reasoned state court decision as the basis for the state court
28   judgment. Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). “[Section] 2254(d) does not require a
                                                        3
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 4 of 30


 1   state court to give reasons before its decision can be deemed to have been ‘adjudicated on the
 2   merits.’ ” Harrington, 562 U.S. at 100 . Rather, “[w]hen a federal claim has been presented to a
 3   state court and the state court has denied relief, it may be presumed that the state court
 4   adjudicated the claim on the merits in the absence of any indication or state-law procedural
 5   principles to the contrary.” Id. at 99. This presumption may be overcome by a showing “there is
 6   reason to think some other explanation for the state court’s decision is more likely.” Id. at 99-100.
 7   Similarly, when a state court decision on a petitioner’s claims rejects some claims but does not
 8   expressly address a federal claim, a “federal habeas court must presume (subject to rebuttal) that
 9   the federal claim was adjudicated on the merits.” Johnson v. Williams, 568 U.S. 289, 293 (2013).
10   When it is clear, however, that a state court has not reached the merits of a petitioner’s claim, the
11   deferential standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal habeas court
12   must review the claim de novo. Stanley, supra, 633 F.3d at 860.
13          The state court need not have cited to federal authority, or even have indicated awareness
14   of federal authority in arriving at its decision. Early v. Packer, 537 U.S. 3, 8 (2002). Where the
15   state court reaches a decision on the merits but provides no reasoning to support its conclusion, a
16   federal habeas court independently reviews the record to determine whether habeas corpus relief
17   is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v. Thompson, 336 F.3d 848, 853
18   (9th Cir. 2003). “Independent review of the record is not de novo review of the constitutional
19   issue, but rather, the only method by which we can determine whether a silent state court decision
20   is objectively unreasonable.” Id. at 853. Where no reasoned decision is available, the habeas
21   petitioner still has the burden of “showing there was no reasonable basis for the state court to
22   deny relief.” Harrington, supra, 562 U.S. at 98. A summary denial is presumed to be a denial on
23   the merits of the petitioner’s claims. Stancle v. Clay, 692 F.3d 948, 957 & n. 3 (9th Cir. 2012).
24   While the federal court cannot analyze just what the state court did when it issued a summary
25   denial, the federal court must review the state court record to determine whether there was any
26   “reasonable basis for the state court to deny relief.” Harrington, 562 U.S. at 98. This court “must
27   determine what arguments or theories...could have supported, the state court’s decision; and then
28   it must ask whether it is possible fairminded jurists could disagree that those arguments or
                                                       4
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 5 of 30


 1   theories are inconsistent with the application was unreasonable requires considering the rule’s
 2   specificity. The more general the rule, the more leeway courts have in reaching outcomes in case-
 3   by-case determinations.’ ” Id. at 101 (quoting Knowles v. Mirzayance, 556 U.S. 111, 122 (2009)
 4   (emphasis added). Emphasizing the stringency of this standard, which “stops short of imposing a
 5   complete bar of federal court relitigation of claims already rejected in state court proceedings[,]”
 6   the Supreme Court has cautioned that “even a strong case for relief does not mean the state
 7   court’s contrary conclusion was unreasonable.” Id. at 102.
 8          2. Applicability
 9          There is no doubt that the federal Sixth Amendment issue was set forth before the
10   California courts, and that it was decided with the identical state issue. The first appellate brief,
11   to the California Court of Appeal, Third Appellate District (“Court of Appeal”), cited to the Sixth
12   Amendment, and a few federal cases. See ECF No. 13-5. Moreover, the California law discussed
13   by the Court of Appeal relied heavily on federal law as held by the Supreme Court. See e.g.,
14   People v. Louis, 42 Cal. 3d 969, 982-83 (1986); People v. Roldan, 205 Cal. App. 4th 969-979;
15   980 (2012). See also ECF No. 11 at 14 n. 3. The petition for review before the California
16   Supreme Court was made expressly for the purpose of exhausting federal issues before that court.
17   See ECF No. 13-15.
18          In all the state briefs, as well as the petition here, the factual findings of the Superior Court
19   and Court of Appeal were not attacked. Rather it was the application of those facts to the law
20   which was at issue. Therefore, the factual findings of the Court of Appeal will be set forth herein
21   as undisputed. The issue for resolution is whether the facts/omissions, as found, would require
22   reasonable jurists to find a Sixth Amendment Confrontation Clause violation.
23   Discussion
24          As discussed above, the Court of Appeal exhaustively reviewed this subject both
25   factually, and under state law, which largely mirrors federal law on the subject. The undersigned
26   sets forth federal case law on the subject.
27                  The Sixth Amendment guarantees the right of an accused in a
                    criminal prosecution “to be confronted with the witnesses against
28                  him.” U.S. Const. amend. VI. Nevertheless, the prosecution may
                                                   5
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 6 of 30


 1                    introduce the prior testimony of a witness without running afoul of
                      the Sixth Amendment, as long as two criteria are met: “First, the
 2                    prosecutor must prove that the witness is unavailable to testify at
                      trial. Second, the defendant must have had the opportunity to cross-
 3                    examine the witness at the prior hearing.” Windham v. Merkle, 163
                      F.3d 1092, 1102 (9th Cir.1998); see also United States v. Inadi, 475
 4                    U.S. 387, 392–94, 106 S.Ct. 1121, 89 L.Ed.2d 390 (1986); Ohio v.
                      Roberts, 448 U.S. 56, 100 S.Ct. 2531, 65 L.Ed.2d 597 (1980)
 5                    [overruled on other grounds by Crawford v. Washington, 541 U.S.
                      36, 60 (2004)]. A witness will be deemed “unavailable” only if “the
 6                    prosecutorial authorities have made a good-faith effort to obtain his
                      presence at trial.” Barber v. Page, 390 U.S. 719, 724–25, 88 S.Ct.
 7                    1318, 20 L.Ed.2d 255 (1968)…..
 8   Jackson v. Brown, 513 F.3d 1057, 1082-1083 (9th Cir. 2008).

 9                    “The constitutional requirement that a witness be ‘unavailable’
                      before his prior testimony is admissible stands on separate footing
10                    that is independent of and in addition to the requirement of a prior
                      opportunity for cross-examination.” United States v. Yida, 498 F.3d
11                    945, 950 (9th Cir.2007), citing Barber v. Page, 390 U.S. 719, 724–
                      25, 88 S.Ct. 1318, 20 L.Ed.2d 255 (1968) (holding that admission
12                    of prior testimony violated the Confrontation Clause because the
                      state did not prove the witness was unavailable irrespective of
13                    whether the witness was cross-examined during prior
                      testimony)…..
14

15   Vinci v. Paramo, No. 13cv1756-BTM (PCL), 2015 WL 5155594, at *4 (S.D. Cal. Sept. 1, 2015).

16            The prosecution must exercise reasonable diligence to obtain a witness’ appearance, but it

17   is not necessary to show that every conceivable measure was taken to secure the appearance.

18   Windham v. Merkle, 163 F.3d 1092, 1102 (9th Cir. 1998) (citing Barber v. Page, 390 U.S. 719,

19   724-725 (1968)); see also Vinci, 2015 WL 5155594, at *5 (“The Magistrate Judge correctly noted

20   that ‘the deferential standard of review set out in 28 U.S.C. § 2254(d) does not permit a federal

21   court to overturn a state court's decision on the question of unavailability merely because the

22   federal court identifies additional steps that might have been taken.’ Hardy, 132 S.Ct. at 494.”) 1

23            The precise words of Hardy, 565 U.S. 65, 71-72 (2011) are worth quoting:

24                    As we observed in Roberts, when a witness disappears before trial,
                      it is always possible to think of additional steps that the prosecution
25                    might have taken to secure the witness' presence, see 448 U.S., at
                      75, 100 S.Ct. 2531, but the Sixth Amendment does not require the
26                    prosecution to exhaust every avenue of inquiry, no matter how
                      unpromising. And, more to the point, the deferential standard of
27

28   1
         Hardy v. Cross, 565 U.S. 65 (2011).
                                                        6
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 7 of 30


 1                  review set out in 28 U.S.C. § 2254(d) does not permit a federal
                    court to overturn a state court's decision on the question of
 2                  unavailability merely because the federal court identifies additional
                    steps that might have been taken. Under AEDPA, if the state-court
 3                  decision was reasonable, it cannot be disturbed.
 4          Finally, even if a decision is made that the prosecution did not meet its burden in showing

 5   the unavailability of the witness, any such error must be scrutinized under the harmless error

 6   standard of Brecht v. Abrahamson, 507 U.S. 619, 637 (1993), i.e., did the error have a substantial

 7   and injurious effect on the verdict. Jackson v. Brown, supra.

 8          The undisputed factual findings regarding unavailability 2 as set forth by the Court of

 9   Appeal are as follows:

10                  Shaw reluctantly met with the prosecutor on May 10, 2013, in
                    preparation for his testimony scheduled to begin on May 14. He
11                  repeatedly asked the prosecutor to play a videotape of the
                    preliminary hearing rather than making him testify. Although afraid
12                  of retaliation, he agreed to testify on May 14. But on the morning
                    set for his testimony, Shaw’s mother informed the prosecutor that
13                  Shaw was en route to the hospital for anxiety and chest pains and he
                    would not appear at the trial. The prosecutor asked the court to
14                  issue a no-bail bench warrant for Shaw and asked his investigator to
                    find him. The prosecutor’s investigator testified at length to the
15                  attempts he then took to find Shaw and make him available to
                    testify.
16
                    On May 14, the investigator spoke to Shaw’s mother and tried to
17                  locate him at the hospital. He was told he was not there. His mother
                    assured the investigator she would try to find him.
18
                    The investigator explained that he began “a process of due
19                  diligence, including but not limited to delving into his background,
                    his associates, known locations that he had frequented, people that
20                  he had contacted during various periods of confinement with law
                    enforcement, and I began to prepare a Court-ordered request for cell
21                  phone information.” He researched several public record databases,
                    the Known Persons File in the CJIS system, and the Sacramento
22                  Police Department’s Versadex system and then cross-checked the
                    data from each system. He came up with a list of people with whom
23                  he believed Shaw associated. He solicited the help of the
                    Sacramento County Sheriff’s Department warrant and fugitive
24                  detail to establish surveillance on a known location, and learned
                    that Shaw had been at that location as recently as that morning.
25
                    The investigator spoke to Shaw by telephone at 1:24 p.m. on May
26                  14. He listened to Shaw’s concerns about retaliation and explained
27
     2
      No one challenges the fact that witness Shaw was available for cross-examination at the
28   preliminary hearing.
                                                    7
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 8 of 30


 1               the consequences if he failed to appear. Shaw insisted that he
                 needed a week to clear his head. After the investigator told him he
 2               could not have an additional week, he said “Come find me,” and
                 hung up.
 3
                 The investigator obtained court ordered cell phone records.
 4               Through these records, he was able to locate Shaw’s girlfriend’s
                 mother, who was very cooperative. By that time, Shaw’s mother
 5               had become hostile, but her husband had not. The investigator also
                 contacted an account holder of a cell phone Shaw had used to make
 6               and receive calls. The account holder was aware that Shaw was
                 evading law enforcement but did not know how to contact him.
 7
                 Surveillance at four different residences began on May 14: Shaw’s
 8               girlfriend’s house, his mother’s house, the cell phone account
                 holder’s house, and Shaw’s most recent residence. The sheriff’s
 9               department provided the surveillance during the day and the
                 investigator conducted surveillance of the residences in the evening.
10
                 On May 15, the investigator and his partner conducted three hours
11               of surveillance on three residences. He spent additional time with
                 Shaw’s girlfriend’s mother who told him that Shaw had been at her
12               house on May 14 and a family member had driven Shaw and her
                 daughter to a location near Shaw’s mother’s house. He also
13               knocked on doors to determine if Shaw was present.
14               On May 16, the investigator conducted spot-check surveillance of
                 multiple addresses. He drove by the girlfriend’s mother’s house
15               looking for target vehicles. He checked in again with Shaw’s
                 stepfather who had done his best to persuade Shaw to come to
16               court, but did not know where he was. He visited Shaw’s mother at
                 her workplace but she would not talk to him. Again he knocked on
17               doors to determine if Shaw was present.
18               The investigator worked only on this case through Friday, May 17.
                 Although there was no surveillance conducted over the weekend, he
19               continued to monitor other leads, including pin registers. The
                 surveillance was suspended because Shaw was actively evading the
20               investigator and he had stopped using all the telephone numbers he
                 was associated with. His mother was no longer helpful.
21
                 At the conclusion of an Evidence Code section 402 hearing, the
22               trial court advised the prosecutor to make further efforts to
                 apprehend Shaw. Those too proved unproductive. The
23               investigator’s request for additional investigative support from the
                 sheriff was rejected. None of his contacts had heard from or seen
24               Shaw since May 14. His girlfriend had called her mother and
                 brother on May 19 but refused to disclose her or Shaw’s
25               whereabouts. He warned a friend of Shaw’s girlfriend not to harbor
                 Shaw or his girlfriend and he had no reason to doubt the friend’s
26               cooperative family.
27               The investigator also requested a call detail search of Shaw’s
                 girlfriend’s cell phone. He learned that she had called her brother
28               from a phone associated with regions in the Los Angeles San
                                                  8
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 9 of 30


 1                  Fernando Valley. He could not find a match with all the numbers
                    associated with Shaw. Nor could he find the listings of the phone
 2                  number in public record databases and reverse directories.
 3                  Despite the investigator’s efforts, defense counsel insisted the
                    prosecution had failed to exercise due diligence to obtain Shaw’s
 4                  presence and the failure to produce him violated their constitutional
                    rights to confrontation. The trial court disagreed.
 5
                    The trial court explained that the prosecutor was “not required to
 6                  undertake a marathon, active, be-on-the-lookout, all-points bulletin,
                    no-resources-to-be-spared effort to bring in the witness.” The court
 7                  acknowledged that more could always be done. But this was not a
                    case of mere “box checking,” a hollow gesture to demonstrate
 8                  diligence. Rather, the investigator, on the prosecution’s behalf,
                    “made an energetic effort, virtually nonstop for about a week,
 9                  obtaining court orders as necessary, working with other district
                    attorney personnel and other law enforcement of the allied agency
10                  personnel” to find Shaw. Indeed, in the court’s view, there was a
                    “genuine, energetic, vigorous effort” to obtain Shaw’s presence.
11                  When requesting the bench warrant on the day Shaw absconded, the
                    prosecutor ensured that Shaw could not be released prior to
12                  appearing in court if he was arrested. The court concluded the
                    prosecution had “seriously exercised all reasonable and even some
13                  additional efforts” to find Shaw. Because the prosecution had
                    exercised due diligence in securing Shaw’s attendance, the witness
14                  was unavailable for purposes of the confrontation clause and the
                    preliminary hearing testimony could be read to the jury.
15
                    Defendants point to a number of alleged flaws and omissions in the
16                  prosecution’s efforts to find Shaw. Most serious was stopping the
                    search for three days. But defendants also contend that Shaw’s
17                  disappearance was predictable; he was a substantial flight risk. He
                    had expressed repeated reluctance to testify and a genuine fear of
18                  retaliation. Anyone familiar with gang culture was aware that
                    snitching was taboo and Shaw had testified against, not only a
19                  fellow gang member, but someone he had come to regard as family.
                    Defendants insist Shaw’s testimony was vital and his credibility
20                  was suspect. Therefore, they propose a number of precautions the
                    prosecution should have taken including independently verifying
21                  his address when he met with the prosecutor on May 10, keeping
                    him under surveillance until he testified, and/or detaining him under
22                  the “material witness” provision of section 1332.
23   People v. Allen, supra, 2019 WL 4783953, at *4-6.

24          Citing primarily to state case law for comparison purposes, the Court of Appeal found that

25   the efforts here by the prosecution met or exceeded those efforts in which the cited cases did not

26   find a lack of good faith and diligence. In this habeas action, petitioner bears the burden of

27   demonstrating that under applicable United States Supreme Court authority, reasonable jurists

28   could not find that the efforts in this case were sufficient. Petitioner does no more than attach the
                                                       9
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 10 of 30


 1    brief on Petition for Review before the California Supreme Court. Petitioner does not in that
 2    brief, or even in the brief before the Court of Appeal, cite to any federal Supreme Court case
 3    whose facts would clearly indicate that the efforts undertaken here were not sufficient, much less
 4    AEDPA unreasonable.
 5            The focus of decision here is the Court of Appeal opinion, and it is set forth at length in
 6    Appendix A to this Findings and Recommendations insofar as it deals with the Confrontation
 7    Clause. In that lengthy analysis, the Court of Appeal compared and contrasted the facts of several
 8    state cases. However, the summary of its analysis is provided below:
 9                   In short, we conclude the prosecution exercised reasonable
                     diligence in attempting to locate Shaw and make him available to
10                   testify at the trial. The prosecution had met with him a mere four
                     days before his scheduled testimony and impressed on him the
11                   importance of following through with the terms of his agreement.
                     After all, he had been facing a life term before negotiating a
12                   favorable agreement and had been released on his own
                     recognizance. The prosecutor reasonably believed that, since he had
13                   already testified at the preliminary hearing and would be exposed to
                     the life term if he failed to appear at trial, there was little risk he
14                   would jeopardize his freedom and risk a life in prison by
                     absconding. Given the herculean efforts exerted by the investigator
15                   just as soon as the prosecution was alerted that Shaw was en route
                     to the hospital instead of the courthouse, efforts that continued for
16                   five days, and the additional effort the investigator made at the
                     court’s request just before the trial commenced, we agree with the
17                   trial court that Shaw was unavailable for trial because the
                     prosecution had exercised due diligence and, therefore, allowing his
18                   testimony provided at the preliminary hearing to be read did not
                     violate defendants’ constitutional right to confrontation.
19

20    People v. Allen, 2019 WL 4783953, at *7.
21           The undersigned has reviewed the federal cases cited in the discussion above but is
22    unwilling to become petitioner’s attorney in a vain attempt to compare and contrast all federal
23    authority—no matter how factually dissimilar. Nor will the undersigned engage in a critique of
24    the Court of Appeal’s analysis of state cases. However, the undersigned has reviewed the facts of
25    Hardy, 565 U.S. 65, and Jackson, 513 F.3d 1057, cited previously, and has attached those facts to
26    Appendix A as well. The undersigned cannot declare the Court of Appeal AEDPA unreasonable
27    when comparing the facts of those cases to the one at bar.
28    ////
                                                       10
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 11 of 30


 1            Suffice it to say here that certain facts stand out in this case which are dispositive in favor
 2    of respondent. First, this was not a case where the prosecution knew that Shaw had been on the
 3    run for some time—indeed, as stressed by the Court of Appeal, the prosecutor had met with Shaw
 4    just a few days before trial. Many witnesses in Shaw’s position would be reluctant to testify, but
 5    such reluctance does not automatically require round-the-clock surveillance. Shaw had in no way
 6    threatened not to show up for trial at the time.
 7           Secondly, as stressed by the Court of Appeal, Shaw was not a witness who had nothing to
 8    lose by not showing up to testify. While one could argue that the aiding and abetting murder
 9    charges against Shaw were “prosecutor bluff,” i.e., Shaw’s testimony reveals that he was as taken
10    aback as anyone that petitioner had actually used a weapon to quell a spontaneous argument, i.e.,
11    there had been no specific pre-party evidence pointing towards petitioner’s desire to shoot
12    someone, or that the precise combatants would even be at the graduation party. The fact remains
13    that Shaw was charged and he did make a plea deal with the prosecution to forever be relieved of
14    those life imprisonment charges in return for truthful testimony. Shaw had spent several months
15    in custody—he certainly knew that he was involved in a very serious situation. Shaw benefitted
16    greatly by the plea deal. It would not be expected by the prosecution that in these circumstances,
17    especially after Shaw had testified at the preliminary hearing in partial fulfillment of the plea
18    deal, that Shaw was likely not to show up at trial such that preventative measures, probably
19    detention measures in violation of the plea agreement, should have been employed. While Shaw’s
20    absence was not out of the realm of possibility, there are limits to which the prosecution must
21    foresee every theoretical possibility that a witness would get cold feet resulting in flight,
22    especially if such cold feet might resurrect life imprisonment charges. Moreover, due to Shaw’s
23    testimony at the preliminary hearing, the “snitch” taboo was out of the bag and into the open.
24    Testimony, or non-testimony, at trial would do little to place the snitch reputation back in the bag.
25    There was always the possibility, indeed probability, that the preliminary hearing testimony
26    would be utilized in some fashion, if only for impeachment, assuming that Shaw did show up at
27    trial. The preliminary hearing testimony, while not the “ballgame,” placed petitioner far behind
28    in the late innings. Shaw’s disappearance after the preliminary hearing was less likely given
                                                         11
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 12 of 30


 1    these facts as any absolution by petitioner or his gang would probably never be forthcoming. In a
 2    sense, Shaw had less to lose or little more to lose, vis-à-vis gang relations, by testifying at trial
 3    than he did by testifying at the preliminary hearing. When it appeared, nevertheless, that Shaw
 4    might do the irrational by fleeing trial testimony requirements, the prosecutor set about right away
 5    to attempt to nip the cold feet in the bud. Surely, in hindsight, more law enforcement forces could
 6    have been brought to bear in finding Shaw; but the state courts after a lengthy, good faith
 7    analysis, found that such extra efforts were not required. The undersigned knows of no
 8    authoritative United States Supreme Court cases in situations with facts similar to those here
 9    which would make the state court’s analysis AEDPA unreasonable.
10            But even if the undersigned were in error, the undersigned cannot find that the reading of
11    Shaw’s preliminary hearing testimony had a Brecht substantial and injurious effect on the verdict.
12    This would not have been the case if Shaw was the only witness who identified petitioner as the
13    shooter. While there was much evidence as to what happened—the shooting—there were only
14    two witnesses who identified petitioner as the shooter, and only one other witness who saw
15    petitioner armed at some point in the evening. If Shaw had been the only witness to identify
16    petitioner as the shooter, his testimony would have been critical.
17            But, as set forth above Shaw was not the only witness to identify petitioner as the shooter.
18    Isaevion Anderson, associated with the group in which petitioner was a member, and whose
19    testimony begins at ECF No. 12-13 at 120, saw petitioner flash his weapon on entering the
20    Holiday Inn that evening. ECF No. 12-13 at 155-156. In describing the scene just prior to the
21    shooting, Anderson then testified, “That’s when Allen fired his gun.” Id. at 181-182. He repeated
22    that Allen had fired once. Id. at 185.
23            Shaw did little in his preliminary hearing testimony to supplement what Anderson stated.
24    The basic thrust of Shaw’s testimony was that Allen had fired once into the stairwell. ECF No.
25    12-14 at 124-125, 176. It is true that Shaw also recounted a later admission by petitioner that he
26    (Allen) had shot because the fleeing gang members had “disrespected” him, id. at 137, but the
27    preeminent testimony described the shooting itself and who did it.
28            For all of the above stated reasons, petitioner’s confrontation claim should be denied.
                                                         12
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 13 of 30


 1           Conclusion
 2           Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must
 3    issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A
 4    certificate of appealability may issue only “if the applicant has made a substantial showing of the
 5    denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set forth in these
 6    findings and recommendations, a substantial showing of the denial of a constitutional right has
 7    not been made in this case.
 8           Accordingly, IT IS HEREBY RECOMMENDED that:
 9           1. The habeas petition should be DENIED; and
10           2. The District Court decline to issue a certificate of appealability.
11           These findings and recommendations are submitted to the United States District Judge
12    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
13    after being served with these findings and recommendations, any party may file written
14    objections with the court and serve a copy on all parties. Such a document should be captioned
15    “Objections to Magistrate Judge's Findings and Recommendations.” Any reply to the objections
16    shall be served and filed within fourteen days after service of the objections. The parties are
17    advised that failure to file objections within the specified time may waive the right to appeal the
18    District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
19    Dated: January 12, 2021
                                                 /s/ Gregory G. Hollows
20                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                       13
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 14 of 30


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                 APPENDIX A

28
                                          14
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 15 of 30


 1                 Opinion by the Court of Appeal on the Confrontation Issue
 2
                                         2019 WL 4783953
 3                                     Not Officially Published
                       (Cal. Rules of Court, Rules 8.1105 and 8.1110, 8.1115)
 4
                          Only the Westlaw citation is currently available.
 5
         California Rules of Court, rule 8.1115, restricts citation of unpublished opinions in
 6
                                          California courts.
 7
                             Court of Appeal, Third District, California.
 8

 9                         The PEOPLE, Plaintiff and Respondent,
                                             v.
10
                      Al Henry ALLEN et al., Defendants and Appellants.
11
                                               C074260
12
                                          |Filed 10/01/2019
13
      (Super. Ct. No. 11F01080)
14

15    Attorneys and Law Firms

16
      Darren K. Indermill, Office of the Attorney General, P.O. Box 944255, Sacramento, CA
17    94244-2550, for Plaintiff and Respondent.

18
      Marcia Clark, Attorney at Law, 4831 Las Virgenes Road, #180, Calabasas, CA 91302,
19    Roberta Simon, Attorney at Law, P.O. Box 10728, Oakland, CA 94610, Karriem Jamaal
      Baker, Attorney at Law, 404 Natoma Street, Folsom, CA 95630, for Defendants and
20    Appellants.
21
      Opinion
22

23    RAYE, P.J.

24    *1 The criminal law has special rules for teenagers who are gang members and even for
25    their friends who hang with them. Sadly, gang culture and guns is a deadly combination
      often claiming young lives and, as here, the lives of those who are not gang members.
26    There is no evidence that defendants Al Henry Allen, Brandon Marcel Washington, or
27    Jahmal Vance Dawson went to a high school graduation party held in a hotel across from
      a police station in an area of Elk Grove that was not claimed by any gang intending to
28
                                                     15
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 16 of 30


 1    encounter, let alone shoot and kill, D’Andre Blackwell, who was not a gang member but
      had the misfortune of being with two of his friends who were. Having been instructed on
 2
      the sociology and psychology of gang members during a particularly violent period of
 3    time in south Sacramento by a gang expert and on the law of aiding and abetting and the
      natural and probable consequences doctrine by the trial court following a joint trial, a jury
 4
      convicted Allen, the shooter, of second degree murder and attempted murder with various
 5    enhancements and Washington and Dawson of assault with a deadly weapon and a gang
      enhancement.
 6

 7    This case raises many of the troubling issues that arise in gang cases, which routinely rely
      so heavily on gang expert testimony. Some of the defendants’ meritorious arguments
 8
      require reversal of various counts and others are harmless under the appropriate standards
 9    of review. Others are without merit. In brief, we conclude:
10
      1. Allen’s conviction for attempted murder must be reversed because the second victim
11    was not in the direct line of fire as the victim who was killed with a single shot.

12
      2. Washington’s conviction for assault with a firearm, and the accompanying gang
13    enhancement, must be reversed for insufficiency of the evidence.

14
      3. Dawson’s case must be transferred to the juvenile court for a fitness hearing because he
15    was 17 years old at the time of the shooting.

16
      4. Minor corrections must be made to the abstract of judgment regarding Allen’s sentence.
17
      5. In all other respects, the judgment is affirmed. 3
18

19                                                   FACTS

20    The Prosecution’s Case
21    The Gang Scene in June of 2010: The prosecutor called a gang expert to tutor the jury on
      all things gang related. Included in the tutorial was an explanation of the explosion of
22    violence between rival gangs from late 2007 until the time of the shooting in June 2010.
23    During that time period there had been 26 shootings, including five homicides. The
      shootings were almost all committed in groups. The allegiances pitted G-MOBB, Guttah
24    Boys, and Starz against their enemies Gunz Up, Oak Park Underworld Zilla, Oak Park
25    Bloods, Fourth Avenue Bloods, FAB Zilla, and Ridezilla. The expert opined that, during
      this time, gang members understood the unspoken policy to shoot their enemies on sight.
26

27    *2 The Scene of the Crime: On June 5, 2010, large numbers of teenagers had gathered at

28    3
          Fn. 1 in original text has been omitted.
                                                        16
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 17 of 30


 1    the Holiday Inn in Elk Grove for multiple, and ostensibly, wholesome purposes. A recent
      high school graduate was hosting a graduation party. Once posted on social media, the
 2
      party attracted scores of teenagers the host did not know. High school cheerleaders,
 3    engaged in a cheerleading competition, were also staying at the hotel. As groups of young
      men entered the hotel to party, the cheerleaders opened their doors and lobbied their coach
 4
      and chaperones to allow them to join in the fun.
 5
      The Victims: D’Andre Blackwell, the decedent, was not affiliated with any criminal street
 6
      gang. Rakeem Collins, a member of Oak Park Underworld Zilla, spent several months at
 7    the Boys’ Ranch with Allen, a validated member of Guttah Boys. There was no personal
      animosity between them. Leon Macafee was a member of Gunz Up. On the night
 8
      Blackwell was shot, Macafee was wearing a sweater with the photograph of one of his
 9    friends, another Gunz Up gang member who was killed by G-MOBB and Starz gang
      members, and the insignia, “GIP” for gun in peace. All three victims were unarmed.
10

11    Blackwell, Collins, Macafee, and Omariyea Boughton rode together to the Holiday Inn
      party. Collins testified they went to the party merely to pick up an I.D. from a friend he
12
      could use to get into a club. As soon as they walked into the hotel, they were asked where
13    they were from and, when Collins responded he was from Oak Park, someone said
      something like “You know it ain’t good.” They started down a hallway looking for an
14
      elevator to take to the party. Collins estimated that a group of 20 to 30 teenage boys
15    blocked their way, whereas Macafee estimated there were between 10 to 15 rival gang
      members who approached them; both testified the group began to disrespect them by
16
      chanting “Gunz down,” “Gas them niggas,” and “Bust the niggas.” An argument ensued.
17    Collins responded, “You got me fucked up.” At that point, he saw at least five guns come
      out. Macafee could see that two of the boys held guns tucked in their clothing, one of
18
      which was a revolver, and a third grabbed his waistband as if he had a fairly big gun like a
19    .40 caliber.

20    At the end of the hallway, there were two doors; one an exit and the other a door to a
21    staircase. Macafee believed it was too dangerous to exit the hotel because the gang
      bangers would feel free to shoot. While opening the staircase door, he shouted, “F you,
22    niggas. Let’s go.” He ducked into the staircase, followed by Blackwell and then Collins.
23    Just as Collins turned to close the door, he saw a silver revolver held by an African-
      American hand and then he heard a single gunshot. Collins and Macafee both testified
24    they did not see who fired the shot. They ran up to the third floor, but then Blackwell, who
25    was bleeding, collapsed and died. The bullet had struck him in the back. Neither Collins
      nor Macafee identified any of the defendants as present on the night of the shooting.
26    Macafee, however, testified that Collins told him that Allen was the shooter.
27
      The Accomplices: The prosecution’s case rested primarily on the testimony of three
28
                                                      17
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 18 of 30


 1    accomplices—Raymond Shaw, Isaevion Anderson, and Kionte Lightner. All three
      initially had lied to the police. All three received favorable agreements with the
 2
      prosecution in exchange for their truthful testimony. Shaw, however, breached his
 3    agreement. He testified, and was subject to searing cross-examination, during the
      preliminary hearing. He later absconded and was unavailable to testify at the trial. We
 4
      recite the facts related to the prosecution’s efforts to obtain his presence in the body of the
 5    opinion addressing the defendants’ collective challenge to the admissibility of his
      testimony. Without question, Shaw’s testimony was the most damning, particularly for
 6
      Allen.
 7
      *3 Shaw and Allen were very close, having grown up with each other. Shaw, a Guttah
 8
      Boys gang member, accompanied 10 friends to the Holiday Inn on June 5, 2010, and
 9    observed the argument between rival gang members. He recounted a basic chronology
      consistent with the victims’ testimony. But, whereas they were unable or unwilling to
10
      implicate the defendants, Shaw was not. He identified Allen as the shooter. A couple of
11    days after the shooting, he asked Allen why he had shot Blackwell. Allen laughed and
      explained that the boy had “disrespected” him. Shaw testified that Washington and Allen
12
      were in the front of the group, with Dawson close by. Dawson and Anderson taunted
13    Macafee and his friends with slogans such as “Gunz down.” The two groups were yelling
      back and forth and he heard Macafee saying, “Fuck Guttah.” He did not see any weapons
14
      or flash any gang signs. According to Shaw, Allen was so high on cocaine, anything could
15    have made him shoot. When the group reconvened at a gas station, Washington asked
      Shaw why Allen had fired a shot. Shaw said he did not know why.
16

17    Anderson also received a deal in exchange for his cooperation and testimony. Anderson, a
      member of the Guttah Boys gang, testified that most of the members of the group that
18
      gathered at his apartment complex before caravanning to the hotel party were affiliated
19    with Guttah/Starz subsets. He admitted to concealing a gun in his waist because he did not
      want to be caught unarmed by any of his enemies in FAB and Gunz Up. He also testified
20    he saw Allen carrying a revolver.
21
      When Anderson and his friends entered the hotel, they encountered a group of three and
22    he recognized Macafee, a member of Gunz Up, as one of the three. Macafee had his hand
23    in his sweater acting like he had a gun. According to Anderson, Macafee said, “Fuck
      Guttah.” He, and others, replied, “Gunz down.”
24

25    Macafee’s group walked away down the hallway. The Guttah Boys group pursued them.
      Anderson, Allen, and Dawson, Anderson testified, were at the front of the group. The two
26    groups continued to argue, disrespecting each other. As Macafee disappeared into a
27    staircase, followed by his two friends, Anderson saw Allen reach out his arm and fire
      once.
28
                                                        18
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 19 of 30


 1
      Kionte Lightner was the third accomplice to incriminate Allen and Washington.
 2
      Washington took him to Anderson’s apartment so he could retrieve his gun but he left it in
 3    the car before entering the hotel. He testified he saw a black handle sticking out of Allen’s
      pocket before they left the apartment.
 4

 5    The Rap Video: Washington, Allen, and Dawson appeared in a rap video performed by
      Starz member Lavish D filmed earlier on the day of the shooting. In the video, the
 6
      participants are seen disrespecting Gunz Up.
 7
      The Gang Expert: The expert provided the jury with the customary background on
 8
      criminal street gangs in Sacramento, including the names of the gangs, the rivalries, the
 9    crucial importance of respect, the significance of hand signs and tattoos, the predicate
      offenses, the primary activities of the gangs involved, and how and why potential gang
10
      members put in work for their gang. In short, the expert tried, as gang experts always do,
11    to give the jurors an insight into the mindset of gang members and an understanding of the
      psychology and sociology informing gang behavior. He opined that the shooting was
12
      committed for the benefit of and in association with the G-MOBB, Starz, and Guttah Boys
13    gangs.

14
      Where this particular expert veered off course, in defendants’ view, is when he opined on
15    a nonexistent “shoot on sight” policy and related case-specific hearsay to support his
      opinion that each of the defendants was a gang member. We elaborate on this testimony in
16
      addressing defendants’ objections to the expert’s opinions.
17
      Defenses: Dawson presented no witnesses in his defense. Washington presented evidence
18
      that he vacationed with members of Gunz Up after the shooting. Allen testified on his own
19    behalf. He denied shooting Blackwell. He could not remember what anyone said and he
      denied that he or any of his friends had a gun. He did not see who shot Blackwell because
20    he was looking at Washington who was talking on his cell phone.
21
                                              DISCUSSION
22                                        Right to Confrontation
23                                                   I
      *4 Fundamental to our constitutional notion of a fair trial is the right to confront and
24    cross-examine witnesses against a criminal defendant. (U.S. Const., 6th Amend.; Cal.
25    Const., art. I, § 15; Pen. Code, § 686;2 People v. Louis (1986) 42 Cal.3d 969, 982-983.)
      Defendants assert their most cherished right of confrontation was abridged when they did
26
      not have the opportunity to cross-examine Raymond Shaw, a material, and they argue,
27    vital witness for the prosecution. Instead, when Shaw failed to appear for trial, the court
      allowed the prosecution to read a transcript of Shaw’s testimony during the preliminary
28
                                                       19
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 20 of 30


 1    hearing. They insist that the egregious nature of the constitutional transgression requires
      nothing less than reversal of the judgments.
 2

 3    Even a right as sacred as the right to confront and cross-examine is not absolute. (
 4    Chambers v. Mississippi (1973) 410 U.S. 284, 295 [93 S.Ct. 1038].) Testimonial
      statements may be admissible if the declarant is unavailable and the defendant has had a
 5    prior opportunity to cross-examine. ( Crawford v. Washington (2004) 541 U.S. 36, 59
 6    [124 S.Ct. 1354] (Crawford).) “Evidence Code section 1291 codifies this traditional
      exception. [Citation.] When the requirements of Evidence Code section 1291 are met,
 7    ‘admitting former testimony in evidence does not violate a defendant’s right of
 8    confrontation under the federal Constitution. [Citation.]’ ” ( People v. Wilson (2005) 36
      Cal.4th 309, 340.)
 9

10    “Evidence Code section 1291, subdivision(a)(2), provides that former testimony is not
      rendered inadmissible as hearsay if the declarant is ‘unavailable as a witness,’ and ‘[t]he
11    party against whom the former testimony is offered was a party to the action or
12    proceeding in which the testimony was given and had the right and opportunity to cross-
      examine the declarant with an interest and motive similar to that which he has at the
13    hearing.’ In turn, Evidence Code section 240, subdivision(a)(5), states a declarant is
14    ‘unavailable as a witness’ if the declarant is ‘[a]bsent from the hearing and the proponent
      of his or her statement has exercised reasonable diligence but has been unable to procure
15
      his or her attendance by the court’s process.” ( People v. Wilson, supra, 36 Cal.4th at p.
16    341.)

17
      The courts have not divined a mechanical definition for reasonable or due diligence. It
18    does connote “ ‘preserving application, untiring efforts in good earnest, efforts of a
      substantial character.’ ” (     People v. Cromer (2001) 24 Cal.4th 889, 904.)
19
      “Considerations relevant to the due diligence inquiry ‘include the timeliness of the search,
20    the importance of the proffered testimony, and whether leads of the witness’s possible
      location were competently explored.’ ” ( People v. Herrera (2010) 49 Cal.4th 613, 622.)
21
      The prosecution bears the burden of proving due diligence in attempting to secure a
22    witness’s attendance at trial. ( People v. Roldan (2012) 205 Cal.App.4th 969, 979.)
23
      In some instances, the prosecution has the burden not only to find a material witness after
24    he or she disappears, but to prevent the witness from fleeing. To trigger this additional
      burden to take adequate preventative measures to stop the witness from disappearing, the
25
      prosecutor must have knowledge of a substantial risk the witness will flee and the
26    witness’s testimony is critical or vital to the prosecutor’s case. ( People v. Friend (2009)
27    47 Cal.4th 1, 68; People v. Louis, supra, 42 Cal.3d at pp. 989-991.)

28
                                                       20
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 21 of 30


 1    Shaw reluctantly met with the prosecutor on May 10, 2013, in preparation for his
      testimony scheduled to begin on May 14. He repeatedly asked the prosecutor to play a
 2
      videotape of the preliminary hearing rather than making him testify. Although afraid of
 3    retaliation, he agreed to testify on May 14. But on the morning set for his testimony,
      Shaw’s mother informed the prosecutor that Shaw was en route to the hospital for anxiety
 4
      and chest pains and he would not appear at the trial. The prosecutor asked the court to
 5    issue a no-bail bench warrant for Shaw and asked his investigator to find him. The
      prosecutor’s investigator testified at length to the attempts he then took to find Shaw and
 6
      make him available to testify.
 7
      *5 On May 14, the investigator spoke to Shaw’s mother and tried to locate him at the
 8
      hospital. He was told he was not there. His mother assured the investigator she would try
 9    to find him.
10
      The investigator explained that he began “a process of due diligence, including but not
11    limited to delving into his background, his associates, known locations that he had
      frequented, people that he had contacted during various periods of confinement with law
12
      enforcement, and I began to prepare a Court-ordered request for cell phone information.”
13    He researched several public record databases, the Known Persons File in the CJIS
      system, and the Sacramento Police Department’s Versadex system and then cross-checked
14
      the data from each system. He came up with a list of people with whom he believed Shaw
15    associated. He solicited the help of the Sacramento County Sheriff’s Department warrant
      and fugitive detail to establish surveillance on a known location, and learned that Shaw
16
      had been at that location as recently as that morning.
17
      The investigator spoke to Shaw by telephone at 1:24 p.m. on May 14. He listened to
18
      Shaw’s concerns about retaliation and explained the consequences if he failed to appear.
19    Shaw insisted that he needed a week to clear his head. After the investigator told him he
      could not have an additional week, he said “Come find me,” and hung up.
20

21    The investigator obtained court ordered cell phone records. Through these records, he was
      able to locate Shaw’s girlfriend’s mother, who was very cooperative. By that time, Shaw’s
22    mother had become hostile, but her husband had not. The investigator also contacted an
23    account holder of a cell phone Shaw had used to make and receive calls. The account
      holder was aware that Shaw was evading law enforcement but did not know how to
24    contact him.
25
      Surveillance at four different residences began on May 14: Shaw’s girlfriend’s house, his
26    mother’s house, the cell phone account holder’s house, and Shaw’s most recent residence.
27    The sheriff’s department provided the surveillance during the day and the investigator
      conducted surveillance of the residences in the evening.
28
                                                      21
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 22 of 30


 1
      On May 15, the investigator and his partner conducted three hours of surveillance on three
 2
      residences. He spent additional time with Shaw’s girlfriend’s mother who told him that
 3    Shaw had been at her house on May 14 and a family member had driven Shaw and her
      daughter to a location near Shaw’s mother’s house. He also knocked on doors to
 4
      determine if Shaw was present.
 5
      On May 16, the investigator conducted spot-check surveillance of multiple addresses. He
 6
      drove by the girlfriend’s mother’s house looking for target vehicles. He checked in again
 7    with Shaw’s stepfather who had done his best to persuade Shaw to come to court, but did
      not know where he was. He visited Shaw’s mother at her workplace but she would not
 8
      talk to him. Again he knocked on doors to determine if Shaw was present.
 9
      The investigator worked only on this case through Friday, May 17. Although there was no
10
      surveillance conducted over the weekend, he continued to monitor other leads, including
11    pin registers. The surveillance was suspended because Shaw was actively evading the
      investigator and he had stopped using all the telephone numbers he was associated with.
12
      His mother was no longer helpful.
13
      *6 At the conclusion of an Evidence Code section 402 hearing, the trial court advised the
14
      prosecutor to make further efforts to apprehend Shaw. Those too proved unproductive.
15    The investigator’s request for additional investigative support from the sheriff was
      rejected. None of his contacts had heard from or seen Shaw since May 14. His girlfriend
16
      had called her mother and brother on May 19 but refused to disclose her or Shaw’s
17    whereabouts. He warned a friend of Shaw’s girlfriend not to harbor Shaw or his girlfriend
      and he had no reason to doubt the friend’s cooperative family.
18

19    The investigator also requested a call detail search of Shaw’s girlfriend’s cell phone. He
      learned that she had called her brother from a phone associated with regions in the Los
20    Angeles San Fernando Valley. He could not find a match with all the numbers associated
21    with Shaw. Nor could he find the listings of the phone number in public record databases
      and reverse directories.
22

23    Despite the investigator’s efforts, defense counsel insisted the prosecution had failed to
      exercise due diligence to obtain Shaw’s presence and the failure to produce him violated
24    their constitutional rights to confrontation. The trial court disagreed.
25
      The trial court explained that the prosecutor was “not required to undertake a marathon,
26    active, be-on-the-lookout, all-points bulletin, no-resources-to-be-spared effort to bring in
27    the witness.” The court acknowledged that more could always be done. But this was not a
      case of mere “box checking,” a hollow gesture to demonstrate diligence. Rather, the
28
                                                      22
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 23 of 30


 1    investigator, on the prosecution’s behalf, “made an energetic effort, virtually nonstop for
      about a week, obtaining court orders as necessary, working with other district attorney
 2
      personnel and other law enforcement of the allied agency personnel” to find Shaw.
 3    Indeed, in the court’s view, there was a “genuine, energetic, vigorous effort” to obtain
      Shaw’s presence. When requesting the bench warrant on the day Shaw absconded, the
 4
      prosecutor ensured that Shaw could not be released prior to appearing in court if he was
 5    arrested. The court concluded the prosecution had “seriously exercised all reasonable and
      even some additional efforts” to find Shaw. Because the prosecution had exercised due
 6
      diligence in securing Shaw’s attendance, the witness was unavailable for purposes of the
 7    confrontation clause and the preliminary hearing testimony could be read to the jury.
 8
      Defendants point to a number of alleged flaws and omissions in the prosecution’s efforts
 9    to find Shaw. Most serious was stopping the search for three days. But defendants also
      contend that Shaw’s disappearance was predictable; he was a substantial flight risk. He
10
      had expressed repeated reluctance to testify and a genuine fear of retaliation. Anyone
11    familiar with gang culture was aware that snitching was taboo and Shaw had testified
      against, not only a fellow gang member, but someone he had come to regard as family.
12
      Defendants insist Shaw’s testimony was vital and his credibility was suspect. Therefore,
13    they propose a number of precautions the prosecution should have taken including
      independently verifying his address when he met with the prosecutor on May 10, keeping
14
      him under surveillance until he testified, and/or detaining him under the “material
15    witness” provision of section 1332. We turn to an exemplar of cases for guidance, mindful
      of our duty to independently review the trial court’s ruling. (    People v. Cromer,
16
      supra, 24 Cal.4th at p. 901.)
17
      The California Supreme Court upheld a finding of due diligence in People v. Wilson
18
      (2005) 36 Cal.4th 309 (Wilson), on facts far less favorable to the prosecution. In Wilson, a
19    criminal conviction was reversed while a material witness was in prison or had been
20    recently released. ( Id. at p. 341.) A few months before the retrial, a detective tried for
      two days to locate the witness including visiting his last known address, attempting to
21    locate his known associates, and checking police, county, and state records with the 15
22    different names he had used. ( Id. at pp. 341-342.) The detective could not find him.
      (Ibid.) Like defendants in the case before us, the defense outlined a list of prosecutorial
23    should haves. The defense argued that once the judgment was reversed, the prosecution
24    should have contacted and monitored him, should have contacted his family, should have
      checked with the post office for his forwarding address, should have followed up with his
25    visitors in prison, and should have determined whether he was a party in any civil actions.
26    (Ibid.) Having failed to take any of these additional steps, the defense maintained that the
      prosecution failed to exercise due diligence.
27

28    *7 The Supreme Court disagreed. “The prosecution is not required ‘to keep “periodic

                                                      23
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 24 of 30


 1    tabs” on every material witness in a criminal case ....’ [Citation.] Also, the prosecution is
      not required, absent knowledge of a ‘substantial risk that this important witness would
 2
      flee,’ to ‘take adequate preventative measures’ to stop the witness from disappearing.” (
 3    Wilson, supra, 36 Cal.4th at p. 342.) The court concluded, “ ‘That additional efforts might
 4    have been made or other lines of inquiry pursued does not affect this conclusion.
      [Citation.] It is enough that the People used reasonable efforts to locate the witness.’ ”
 5    (Ibid.)
 6
      The efforts made by the prosecution’s investigator in this case were even more exhaustive
 7    than those exerted by the detective in Wilson. He worked exclusively on tracking down
 8    Shaw for five days. He solicited the help of the sheriff’s department to conduct
      surveillance at several locations. He obtained a voluminous amount of cell phone records.
 9    He spoke to Shaw’s friends and family repeatedly. The prosecution immediately obtained
      a bench warrant as soon as it was informed that Shaw would not be present on the first full
10
      day of trial. In addition, the investigator secured the help of other law enforcement
11    agencies. The fact that he suspended the active surveillance for three days, while
      continuing to monitor the cell phones, does not transmute a diligent and persistent search
12
      into a lackluster and constitutionally insufficient one. Rather, we agree with the trial court
13    that the investigator’s efforts were robust, or in its words, “genuine, energetic, vigorous.”
14
      There is no need to dissect the facts of each of the cases cited by defendants illustrating
15    prosecutorial lack of due diligence. Suffice it to say, the facts are easily distinguished. For
16    example, in People v. Roldan (2012) 205 Cal.App.4th 969, the prosecution knew, but
      did not disclose to the defense or take a single precautionary step, that a material witness
17    would be deported at the conclusion of the preliminary hearing. The prosecution did not
      impress on the witness the importance of staying in touch with investigators; nor did it
18
      seek a section 1332 material witness hold. Needless to say, the prosecution was well
19    aware the material witness would be unavailable for trial and yet it sat idle.
20
      In People v. Louis, supra, 42 Cal.3d 969, there was no witness whose testimony was
21    more critical to the prosecution’s case and no witness whose credibility was more suspect.
22    In fact, he provided the sole evidence identifying the defendant as the trigger man. ( Id.
      at p. 989.) Defendants would have us cast Shaw in a similar vein. It is true that Shaw was
23    an important witness for the prosecution and his identification was particularly damning.
24    But he was not the only witness to identify Allen as the shooter or Dawson as an active
      participant. Anderson’s testimony paralleled Shaw’s in all important respects and Allen,
25    according to Macafee, told Collins he had shot Blackwell. Nearly all of the percipient
26    witnesses were gang members and most of them had accepted favorable dispositions from
      the prosecution in exchange for their testimony. Thus, Shaw’s credibility was no more
27    suspect than many of the other witnesses who testified at trial.
28
                                                        24
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 25 of 30


 1    In short, we conclude the prosecution exercised reasonable diligence in attempting to
      locate Shaw and make him available to testify at the trial. The prosecution had met with
 2
      him a mere four days before his scheduled testimony and impressed on him the
 3    importance of following through with the terms of his agreement. After all, he had been
      facing a life term before negotiating a favorable agreement and had been released on his
 4
      own recognizance. The prosecutor reasonably believed that, since he had already testified
 5    at the preliminary hearing and would be exposed to the life term if he failed to appear at
      trial, there was little risk he would jeopardize his freedom and risk a life in prison by
 6
      absconding. Given the herculean efforts exerted by the investigator just as soon as the
 7    prosecution was alerted that Shaw was en route to the hospital instead of the courthouse,
      efforts that continued for five days, and the additional effort the investigator made at the
 8
      court’s request just before the trial commenced, we agree with the trial court that Shaw
 9    was unavailable for trial because the prosecution had exercised due diligence and,
      therefore, allowing his testimony provided at the preliminary hearing to be read did not
10
      violate defendants’ constitutional right to confrontation.
11
      People v. Allen, 2019 WL 4783953, at *1-7.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       25
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 26 of 30


 1
                          Facts in Hardy v. Cross, 565 U.S. 65, 66-67 (2011)
 2

 3
      The State represented that A.S. had said after the first trial that she was willing to testify at
 4
      the retrial. The State said that it had remained in “constant contact” with A.S. and her
 5    mother and that “[e]very indication” had been that A.S., “though extremely frightened,
      would be willing to again come to court and testify.” Record, Exh. J, p. 111 (hereinafter
 6
      Exh. J). On March 3, however, A.S.'s mother and brother told the State's investigator that
 7    they did not know where she was, and A.S.'s mother reported that A.S. was “very fearful
      and very concerned” about testifying again. Record, Exh. K, p. E–9 (hereinafter Exh. K);
 8
      id., at E–14. On March 9 or 10, the investigator interviewed *67 A.S.'s father, who also
 9    had “no idea where [A.S.] was.” Id., at E–12. The father's only suggestion was to refer the
      investigator back to the mother.
10

11    On March 10, the State learned from A.S.'s mother that A.S. had run away from home the
      day before and had not returned.* Exh. J, at 111. Thereafter, “efforts began by members
12
      of the Cook County State's Attorney's Office and by law enforcement personnel to locate”
13    A.S. Id., at 112. The State averred that its efforts included the following:

14
              “Constant personal visits to the home of [A.S.] and her mother, at all hours of the
15            day and night. This is where the victim has lived since the sexual assault occurred.

16
                      “Personal visits to the home of [A.S.'s] father. This is where the victim
17                    lived when the sexual assault occurred.

18
                      “Personal conversations, in English and in Spanish, with the victim's
19                    mother, father, and other family members.

20                    “Telephone calls, in English and in Spanish, to the victim's mother, father,
21                    and other family members.

22                    “Checks at the Office of the Medical Examiner of Cook County.
23
                      “Checks at local hospitals.
24

25                    “Checks at the Cook County Department of Corrections.

26                    “Check at the victim's school.
27
                      “Check with the family of an old boyfriend of the victim.
28
                                                         26
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 27 of 30


 1
                     “Check with the Illinois Secretary of State's Office.
 2

 3                   “[Department of] Public [A]id check.” Id., at 112–113.
 4
      The State also inquired at the Department of Public Health, the morgue, the Cook County
 5    Jail, the Illinois Department *68 of Corrections, the Immigration Department, and the post
      office. See Exh. K, at E–14 to E–17, E–21; App. to Pet. for Cert. 18a. The State's
 6
      investigator was assisted in the search by a police detective and a victim's advocate. The
 7    detective visited A.S.'s father's home once and went to A.S.'s mother's home—A.S.'s last-
      known residence—on numerous occasions, approximately once every three days, at
 8
      different hours of the day and night. Exh. K, at E–27 to E–29, E–35. On one visit, A.S.'s
 9    mother told the victim's advocate **493 that A.S. could be staying with an ex-boyfriend in
      Waukegan, Illinois, 40 miles away. Id., at E–42 to E–43. The police detective visited the
10
      Waukegan address but was informed by the ex-boyfriend's mother that she had not seen
11    A.S. in several months and that A.S. was not staying with her or her son. Id., at E–33 to
      E–34. The efforts to find A.S. continued until March 28, the day of the hearing on the
12
      State's motion. Id., at E–30.
13
      On a final visit to A.S.'s mother on the morning of March 28, the mother informed the
14
      police detective that A.S. had called approximately two weeks earlier and had said that
15    she did not want to testify and would not return to Chicago. See id., at E–30; 632 F.3d
      356, 359 (C.A.7 2011). A.S.'s mother told the detective that she still did not know where
16
      A.S. was or how to contact her. Exh. K, at E–30.
17

18

19

20

21

22

23

24

25

26

27

28
                                                      27
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 28 of 30


 1
               Facts in Jackson v. Brown, 513 F.3d 1057, 1083-1084 (9th Cir. 2008)
 2

 3
      An investigator, Herman Roethel, testified on December 21, 1978, about his efforts to
 4
      locate both witnesses. Roethel testified that on August 16, he was informed that the
 5    subpoenas sent to both Rushing and Lewis had been returned in the mail. Roethel visited
      Lewis's apartment but discovered it was vacant. He managed to contact her husband, who
 6
      told Roethel that he had not seen his wife in some time but would instruct her to contact
 7    Roethel if he did. On September 29, Roethel followed up with her husband, who told him
      that Lewis was in custody awaiting a child custody hearing. While Lewis was in custody,
 8
      Roethel personally served her with notice to appear in court on October 3; however,
 9    Jackson's trial was subsequently continued. Soon thereafter, the authorities learned that
      Lewis had several outstanding warrants under different aliases, so they held her in custody
10
      until October 20 for a prostitution charge. However, Roethel only learned of Lewis's
11    aliases and prostitution after she had been released on bail, at which point he “lost touch
      with her.” From then until December, Roethel repeatedly checked a system to see whether
12
      Lewis had been arrested under any of her aliases. Finally, Roethel contacted one of
13    Lewis's friends, who indicated that she had been operating as a prostitute on a particular
      street corner. Roethel visited the corner several times, but was not able to locate her.
14

15    Roethel also testified about his attempts to locate Larry Rushing. Roethel first visited
      Rushing's parents' home. His sister told him that Rushing occasionally came by the house,
16
      so Roethel left a business card with her and instructed her to have Rushing contact him.
17    Roethel called the house over the next few weeks, and Rushing's sister told him that she
      had given Rushing the card. On August 29, Roethel contacted an officer named
18
      Woodward at the L.A.P.D. who had been in contact with Rushing and who volunteered to
19    contact him again. Roethel took no further action until December 21, when he returned to
      the parents' house to let them know Rushing would be needed the following week for trial;
20    they said they would likely see Rushing over the holidays. Roethel again contacted
21    Officer Woodward, who claimed that he had not had time to contact Rushing but that he
      would do so. On December 28, Woodward said he had still not had time and informed
22    Roethel that Rushing was wanted on a warrant. Roethel then contacted Rushing's
23    probation officer who confirmed Rushing's pending warrant and said that he had not
      reported in since June. Finally, Roethel obtained an address for Rushing and visited it
24    several times but he was never there.
25
      The trial court held that the investigator had made a reasonable, good-faith effort to secure
26    the witnesses' presence and allowed the State to introduce the preliminary hearing
27    testimony:

28
                                                       28
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 29 of 30


 1           I believe that the test is one of reasonable efforts to secure the attendance of the
             witness, and in making an evaluation *1084 of the efforts in this case, I am forced
 2
             to consider the life-style of the people that the process server was seeking to serve.
 3
             [Rushing] apparently is a fugitive from justice and the only inference I can get
 4
             from the testimony is that he is hiding out. [Lewis] is apparently a prostitute, at
 5           least part-time prostitute, who goes by many aliases and would be extremely
             difficult to locate if, in fact, she didn't want to be located. I expect reasonable
 6
             efforts to include the things the process server did in this case. I don't think you
 7           can ask him to perform superhuman efforts to locate witnesses such as these, and I
             think, under the circumstances, that he did make a diligent effort to serve them
 8
             with subpoenas. Therefore, I will permit you to read the testimony of the two
 9           witnesses from the preliminary hearing.
10
      The district court agreed with the state trial court's finding and therefore denied Jackson's
11    claim for habeas relief: “Petitioner had an opportunity to cross-examine Lewis and
      Rushing at the preliminary hearing, and after making a good faith effort to secure their
12
      attendance at trial, the prosecution sufficiently established their unavailability.”
13
      We agree under the circumstances that the prosecution made a good-faith effort to procure
14
      Lewis's appearance. Roethel personally served Lewis while she was in custody, and she
15    apparently would have been present to testify had the trial not been continued (Lewis
      remained in custody on the date of her originally scheduled appearance). After Lewis was
16
      released, Roethel repeatedly checked to see if Lewis had been booked under any of her
17    aliases. Finally, once Roethel learned of the street corner where she was allegedly
      working, he repeatedly visited the corner to no avail. In light of Lewis's transience and the
18
      shifting trial dates, Roethel's efforts were reasonable.
19
      In contrast, we find that Roethel's efforts to procure Rushing's appearance were
20    insufficient to meet the unavailability requirement of the Confrontation Clause. The Sixth
21    Amendment requires “good-faith efforts undertaken prior to trial to locate and present
      th[e] witness.” Ohio v. Roberts, 448 U.S. 56, 74, 100 S.Ct. 2531, 65 L.Ed.2d 597 (1980)
22    (emphasis added). At the time of Jackson's trial, California similarly recognized that the
23    state was “required to show ... due diligence in attempting to locate [the witness] within a
      reasonable time before trial.” People v. Benjamin, 3 Cal.App.3d 687, 696, 83 Cal.Rptr.
24    764 (1970) (emphasis added). Yet Roethel testified that he did absolutely nothing to locate
25    Rushing between August 29 and December 21, several weeks into the trial. Instead, he
      relied exclusively on Officer Woodward to contact Rushing. During this time period,
26    Woodward apparently made no effort to contact the witness because he was “too busy and
27    he hadn't had really any time to check it out.” Woodward's occupation with other matters
      cannot excuse the prosecution from the Sixth Amendment's requirement of good-faith
28
                                                       29
     Case 2:20-cv-00997-KJM-GGH Document 14 Filed 01/12/21 Page 30 of 30


 1    efforts. Moreover, it is irrelevant whether Roethel reasonably relied on Officer
      Woodward; Woodward was himself a state agent and was therefore no less responsible
 2
      than Roethel for performing good-faith efforts to find Rushing.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  30
